Citation Nr: 1507855	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-27 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from March 1976 until his retirement in February 1992.  He had an additional four years, two months and 29 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In January 2015, the Veteran testified before the undersigned Veterans Law Judge during a travel Board hearing held at the RO.  A transcript of the hearing has been associated with the claims file.  The Veteran was afforded a period of 60 days following the hearing for the submission of additional evidence.  While the 60 day period has not expired and the Veteran has not submitted any additional evidence, the Board finds no prejudice to him in proceeding with a decision at this time as the outcome is entirely favorable. 

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDINGS OF FACT

1. The Veteran's service-connected disabilities have a combined rating for compensation purposes of 80 percent, effective February 25, 2010. 

2.  The Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation. 




CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are to be considered one disability for the purpose of satisfying the 60 percent criterion or the 40 percent criterion.  Id.  

For the Veteran to prevail in a claim for TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of relevant history, the Veteran filed the instant claim for TDIU in September 2009.  He essentially reported being unable to secure and follow any substantially gainful occupation due to his service-connected coronary artery disease and residual disability from a stroke, to include left upper and lower extremity weakness.  He reported that he last worked full time in March 2006 as a delivery driver, and he had a high school education.  See July 2008 VA form 21-8940, September 2009 statement and January 2015 hearing transcript.

A December 2009 rating decision denied that benefit.  At that time, the Veteran's service-connected disabilities were: hypertension, rated 10 percent; coronary artery disease secondary to hypertension, rated 30 percent; left upper extremity weakness associated with stroke syndrome secondary to hypertension, rated 20 percent; left lower extremity weakness associated with stroke syndrome secondary to hypertension, rated 20 percent; residuals of left knee fracture, rated 10 percent; and residuals of right thumb injury rated 0 percent.  His combined disability rating was 60 percent, effective March 2, 2007. 

During the pendency of the appeal, the RO granted service connection for posttraumatic stress disorder (PTSD), rated 30 percent disabling effective February 25, 2010.  The combined rating at that time was 80 percent, effective February 25, 2010.  See February 2011 rating decision.  (Service connection was also granted for erectile dysfunction and bilateral hearing loss, each rated as noncompensably disabling, in subsequent rating decisions.  See September 2013 and December 2014 rating decisions.) 

Thus, effective February 25, 2010, the Veteran's combined evaluation for compensation is 80 percent, of which 60 percent is due to disabilities of common etiology (hypertension, coronary artery disease, left upper extremity weakness and left lower extremity weakness).  See 38 C.F.R. § 4.25.  The Veteran accordingly meets the schedular threshold for consideration of a TDIU under 38 C.F.R. § 4.14(a). 

The question remaining is whether the Veteran is unable to secure and follow a substantially gainful occupation due to his service connected disabilities.

In March 2008 the Social Security Administration awarded disability benefits to the Veteran, effective March 2006.  Cerebral vascular disease was listed as the primary disability and coronary artery disease was listed as the secondary disability.

The Veteran's treating physicians have noted that his medical conditions (including coronary artery disease, hypertension, PTSD and residuals of stroke) are "significant" and "limit his ability to function, work and complete his activities of daily living."  In a September 2012 letter, the Veteran's treating physician stated that the Veteran's debilitating medical problems make it extremely difficult if not impossible to conduct most activities of daily living.  His wife helps dress, feed and bathe him, as well as manages his appointments, and driving him.  It was the physician's opinion that the Veteran was unable to function alone.

July 2013 VA peripheral nerves and heart Disability Benefits Questionnaire (DBQ) reports note that the Veteran had to quit working due to his left side weakness as well as his stroke and heart conditions.  The Veteran reported that was no longer able to do yard or carry more than 10 pounds using his left hand.  His computer skills were impaired as he only has the use of his right hand.

The Veteran and his wife testified in January 2015 that the Veteran is unable to drive because of his residuals of a stroke.  He falls often.  His wife has to help him shower.

As discussed above, the medical evidence of record and the Veteran's statements are evidence that the Veteran is unable to follow a substantially gainful occupation due to his service-connected disabilities.  The Board notes that entitlement to TDIU does not require total occupational impairment but rather requires that the individual is unable to secure and follow a substantially gainful occupation.  The severity of the Veteran's service-connected disabilities (as described above) are such that he is unable to secure and follow a substantially gainful occupation.

Based on the record and for the reasons just discussed, the Board finds that the preponderance of evidence shows that the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  As he cannot secure and follow a substantially gainful occupation due to service-connected disabilities the remaining criterion for TDIU are met and his appeal must be granted.


ORDER

TDIU is granted subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


